Exhibit 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Asterisks denote omissions.

March 9, 2006

 

Edwards Lifesciences LLC
One Edwards Way
Irvine, California 92614
Attention:  General Counsel

Gentlemen:

As you know, Edwards Lifesciences LLC (“Edwards”), PLC Systems Inc. (“PLC
Parent”) and PLC Medical Systems, Inc. (“PLC”) are parties to a certain
Contribution, Development and Manufacturing Agreement (the “CDM Agreement”)
dated as of February 24, 2004, and a certain Distribution Agreement (the
“Distribution Agreement”), also dated as of February 24, 2004, pursuant to
which, among other things, PLC has agreed to develop and manufacture certain
“Surgical Products”, as defined in the CDM Agreement, and Edwards has agreed to
distribute and sell such products so developed and manufactured by PLC.

Edwards, PLC and PLC Parent have agreed that it is in their respective best
interests for all rights and obligations of PLC in the development and
manufacture of Disposable Products as granted under the CDM Agreement and the
Distribution Agreement to be transferred back to Edwards, as set forth herein.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the CDM Agreement and the Distribution Agreement.

Accordingly, we have agreed as follows:

1.    The CDM Agreement, including the license described in Section 2.3 (except
as necessary to enable PLC to fulfill its obligations to Edwards following the
date hereof), and the Distribution Agreement are hereby terminated, and each of
the parties thereto hereby expressly agrees that neither party shall have any
liability or continuing obligation to the other on account of such agreements,
except such continuing obligations as are expressly set forth in the following
sections of such agreements, which sections shall survive the termination of
such agreements:  (i) CDM Agreement—Articles III, VII and X, Sections 2.3 (to
the extent necessary to enable PLC to fulfill its obligations to Edwards
following the date hereof), 5.5, 5.6, 5.7, 8.1, 8.2, 9.3 and 9.4, and
(ii) Distribution Agreement—Articles IX, X and XI, and Sections 4.2, 4.3, 4.5
and 8.3(a).

2.    In consideration of the foregoing, Edwards agrees to make the following
nonrefundable payments to PLC:

a.           Initial Payment. Within three (3) business days of the date hereof,
$1,500,000 in cash;


--------------------------------------------------------------------------------




 

b.    Disposable Royalty Payments.

(i)     Calculated monthly and paid in cash within 30 days after the end of the
subject month, an amount equal to [**] of all Net Sales of Disposable Products
on or prior to the second anniversary of the date of this letter agreement.

(ii)    Calculated monthly and paid in cash within 30 days after the end of the
subject month, an amount equal to [**] of all Net Sales of Disposable Products
following the second anniversary of the date of this letter agreement.

(iii)   Within thirty (30) days following the end of each calendar quarter,
Edwards will provide PLC with a statement that summarizes the Net Sales for the
royalty payments for such quarter.

(iv)   Notwithstanding the foregoing, the aggregate amount paid pursuant to
clauses (b)(i) and (b)(ii) above shall not exceed $1,700,000.

3.    “Net Sales” shall mean the actual invoiced sales recorded as revenues by
Edwards or its Affiliates under its accounting policies (as approved by Edwards’
auditors), from the sale, rent, lease of or otherwise making available to third
parties, not affiliated with Edwards, Disposable Products, net of any royalty
paid to any third party (other than PLC), and less the following, as
applicable:  refunds, discounts, credits allowed to purchasers for return of
Disposable Products or as reimbursement for damaged Disposable Products,
freight, insurance, and other shipping charges, sales and use taxes, customs
duties, and any other governmental tax or charge (except income taxes) imposed
on or at the time of the production, importation, use, or sale of Disposable
Products, including any value added taxes (VAT), as adjusted for rebates and
refunds. For conversion of foreign currency to U.S. dollars with respect to
sales of Disposable Products in a foreign currency, the conversion method and
rate shall be the conversion method and rate used by Edwards to convert the
applicable sales into U.S. dollars for purposes of the preparation of Edwards’
financial statements, such conversion to be calculated in accordance with
generally accepted accounting principles in the United States, applied
consistently.

                PLC shall have the following right to audit Edwards’ books and
records to the extent necessary to verify Edwards’ calculation of Net Sales.
PLC, through an independent certified public accountant (provided that such
independent certified public accountant is not compensated on a contingency
basis) or, alternatively, a senior PLC financial executive, subject in either
case to a written non-disclosure agreement with Edwards, shall have the right,
during normal business hours and upon thirty (30) days advance written notice to
Edwards, and no more often than once per calendar year, to inspect Edwards’ Net
Sales records specifically relating to Edwards’ Disposable Royalty Payment
obligations under this letter agreement. Edwards shall have the right to have a
representative present at all such inspections. Further, such certified public
accountant agrees to comply with all of Edwards’ safety and security
requirements during any visits to Edwards’ facilities. In the event the
examination shows an underpayment, Edwards shall pay PLC the amounts underpaid
plus interest on the underpayment at the Prime Rate published from time to time
in the Wall Street Journal. PLC acknowledges that Edwards’ records contain
confidential trade information. Except in connection with resolving issues
concerning disputed Disposable Royalty Payments in accordance with the dispute
resolution


--------------------------------------------------------------------------------




 

provisions in this letter, neither PLC nor its representatives shall at any time
communicate to others or use any facts or information obtained as a result of
such inspection or audit of Edwards’ Net Sales records. Under no circumstances
shall such independent certified public accountant or such senior PLC financial
executive provide other employees of PLC with any information regarding the
identity of Edwards’ customers or provide PLC with any copies of Edwards’
customer lists. PLC’s right to inspect Edwards’ Net Sales records shall be
limited to the current year for which Net Sales of the Disposable Products are
payable and the immediately preceding one (1) calendar year period.
Notwithstanding anything in this letter agreement to the contrary, such audit
right shall extend only one (1) calendar year beyond the final royalty payment
on Disposable Product Sales.

4.      Edwards and PLC (and/or PLC Parent) will attempt in good faith to
resolve expeditiously any dispute, claim or controversy arising out of or
relating to this Agreement (the “Dispute”) promptly by negotiations between
executives who have authority to settle the controversy and who are at a higher
level of management than the persons with direct responsibility for the
administration of this Agreement. Either Party may give the other Party, written
notice (the “Escalation Notice”) of any Dispute not resolved in the normal
course of business. Within 15 days after delivery of the Escalation Notice, the
Party in receipt of the Escalation Notice shall submit to the other a written
response. The Escalation Notice and the response thereto shall include (a) a
statement of each Party’s position and a summary of arguments supporting that
position, and (b) the name and title of the executive who will represent that
Party and of any other person who will accompany the executive. Within 30 days
after delivery of the Escalation Notice, the executives of both Parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the Dispute. All reasonable
requests for information made by one Party to the other will be honored. All
negotiations pursuant to this clause are confidential and shall be treated as
compromise and settlement negotiations for purposes of applicable rules of
evidence. The Parties shall attempt to resolve any Dispute pursuant to the
procedure set forth in this paragraph 4 for a period up to 60 days from the date
of delivery of the Escalation Notice before resorting to other available
remedies; provided, however, nothing contained in this paragraph 4 shall prevent
any Party from resorting to judicial process if injunctive or other equitable
relief from a court is necessary to prevent serious and irreparable injury to it
or to others. The use of the procedure set forth in this paragraph 4 will not be
construed under the doctrine of laches, waiver or estoppel to affect adversely
any Party’s right to assert any claim or defense.

5.    Neither Party nor or any of its Affiliates, shall issue or cause the
publication of any press release or other announcement with respect to the
existence of, the terms, or implementation of this letter agreement or any
documents contemplated hereby, without prior  consultation, including the
reasonable opportunity to provide comments, with the other Parties, except as
may be required by law.


--------------------------------------------------------------------------------




 

If the foregoing accurately reflects our agreement, please sign in the space
provided below.

 

PLC SYSTEMS INC.

 

 

 



By:

/s/ James G. Thomasch

 

Name:

James G. Thomasch

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

PLC MEDICAL SYSTEMS, INC.

 

 

 

 

By:

/s/ James G. Thomasch

 

Name:

 James G. Thomasch

 

Title:

Senior Vice President and Chief Financial Officer

 

Agreed and accepted as of the date set forth above

EDWARDS LIFESCIENCES LLC

 

 

 

 

By:

/s/ John H. Kehl, Jr.

 

Name:

John H. Kehl, Jr.

 

Title:

Corporate Vice President, Strategy and Business Development

 

 


--------------------------------------------------------------------------------